Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-16 and 21, drawn to a lateral flow diagnostic device.

Group II, claim(s) 17-20, drawn to a method for manufacturing a lateral flow diagnostic device.





As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO 
MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of: A lateral flow diagnostic device comprising:
a substrate of porous material; channel boundaries defining a fluid flow channel within the substrate; and a test site disposed at a predetermined location along the fluid flow channel, the test site comprising an analyte detection substance for detecting presence of a target analyte in fluid flowing along the fluid flow channel; in which: 

This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art in view of Wu et al. (CN106501509A) (see attached google translation document).  

In particular, Wu et al. teaches:
A lateral flow diagnostic device (Fig. 1-5; Pg. 2 last 2 ¶s – Pg. 3) comprising:
a substrate of porous material (Fig. 1-5; Pg. 2 last ¶);
channel boundaries defining a fluid flow channel within the substrate (Fig. 1-5; the edges of the chromatographic membrane is considered to be the channel boundaries); and
a test site disposed at a predetermined location along the fluid flow channel (Figs. 1-5; Pg. 2 last ¶, Pg. 3 ¶3-5, Pg. 6 ¶ 3-4), the test site comprising an analyte detection substance for detecting presence of a target analyte in fluid flowing along the fluid flow channel Figs. 1-5; Pg. 2 last ¶, Pg. 3 ¶3-5, Pg. 6 ¶ 3-4); in which:
the fluid flow channel comprises a constricted portion with a smaller cross-sectional area than another portion of the fluid flow channel (Fig. 1-5); and
the test site is disposed within the constricted portion of the fluid flow channel (Figs. 1-5; Pg. 2 last ¶, Pg. 3 ¶3-5, Pg. 6 ¶ 3-4, last 2 ¶s).

I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


In the event that Group I above is elected, the following election must also be made.  Applicant is also required to elect a single species from each of the following lists.
The species are as follows:
One species for the type of device configuration (see claim(s) 1-13)
a single lateral flow device (claims 1-10, 14, 16)
a series of differently configured lateral flow devices (claims 11-13)
configuration of at least two fluid flow channels with different constricted regions (Claim 12)
configuration of at least two fluid flow channels with one  constricted region and a second without a constricted portion (Claim 13) 
In the event b. above is chosen, a specific type of multiple device configuration must also be elected. 

One species for the type of channel boundaries in the constricted portion (see claim(s) 14)
the channel boundaries in the constricted portion are the edges of the substrate
the channel boundaries in the constricted portion are structures formed within the substrate, where the structures are less porous than the material of the substrate
   
In the event that Group II above is elected, the following election must also be made.  Applicant is also required to elect a single species from each of the following lists.
The species are as follows:
One species for the type of radiation-sensitive substance (see claim(s) 20)
less permeable to fluid
more solid
less soluble to a developer in the second state than in the first state



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: all claims are generic. 


Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A)	all alternatives have a common property or activity; AND

	(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR



	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Although the general species of:
 type of radiation-sensitive substance
share a common structure in that they are all (respectively):
 types of materials to be modified by radiation


Although the species of types of device configurations and types of channel boundaries share a common structure in that they are all material configurations and elected options in material and design options, the common structural configurations are not a significant structural elements because they represent only a small portion of the structures and do not constitute a structurally distinctive portion in view of  Wu et al., who teach multiple device configurations and material options. Further, the structures of these groups do not belong to a recognized class of structural configurations.  
Furthermore, the species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 



Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 

Notice of Possible Rejoinder
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Pertinent Prior Art

WO2012160857A1

-printing onto a paper substrate a pattern of an ultraviolet curable ink by means of an ink-jet printer, wherein the ink extends through the thickness of the paper substrate ( see figs 1,5,7) ;
- applying a radiation onto the substrate by an ink-jet printer so that the ink is
hardened (polymerized) and changes its state to become impermeable to liquid;
- depositing a reagent in a rection spot ( see fig. 1, spot 12).

WO 2016/178013 A1

US 6 656 745 B1 (COLE FRANCIS X [US]) 2 December 2003
The reference discloses:
A lateral flow diagnostic device (Fig. 1) comprising:
a substrate of porous material (col. 2, |. 40);
channel boundaries defining a fluid flow channel within the substrate (Fig. 1; col. 7,1.62); and
a test site disposed at a predetermined location along the fluid flow channel (Fig. 4 (22b, 22c)), the test site comprising an analyte detection substance for detecting
presence of a target analyte in fluid flowing along the fluid flow channel (col. 8,1. 34-36); in which:

and the test site is disposed within the constricted portion of the fluid flow channel (Fig. 4).

Conclusion
Claims are restricted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer 




/DANIELA E FUENTES/
Examiner, Art Unit 1641



/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        January 19, 2022